Filed 9/25/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 189







Tilmer Paul Everett, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20120179







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Tilmer Everett, self-represented, P.O. Box 5521, Bismarck, ND 58506, petitioner and appellant; on brief.



Jeffrey R. Ubben, Assistant State’s Attorney, Courthouse, 514 E. Thayer Ave., Bismarck, ND 58501, for respondent and appellee; on brief.

Everett v. State

No. 20120179



Per Curiam.

[¶1]	Tilmer Paul Everett appealed from a district court order summarily dismissing his sixth petition for post-conviction relief. Prior to this appeal, Everett appealed the denial of his previous petitions for post-conviction relief on four separate occasions. 
See
 
Everett v. State
, 2011 ND 221, 806 N.W.2d 438; 
Everett v. State
, 2010 ND 226, 795 N.W.2d 37; 
Everett v. State
, 2010 ND 4, 789 N.W.2d 282; 
Everett v. State
, 2008 ND 199, 757 N.W.2d 530. On this appeal, Everett argues the district court was prejudiced against him, the district court erred by refusing to consider the three grounds stated in Everett’s application for post-conviction relief, and the district court violated Everett’s due process rights by denying his motion to recuse or remove the district court judge
.  We affirm under N.D.R.App.P. 35.1(a)(6) and (7); 
see
 
Ude v. State
, 2009 ND 71, ¶ 12, 764 N.W.2d 419 (stating a petitioner is not entitled to an evidentiary hearing on his petition for post-conviction relief if he fails to provide any competent evidence to raise an issue of material fact).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner